PD-0372-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 7/31/2015 3:26:24 PM
                                                                     Accepted 8/3/2015 8:34:12 AM
    August 3, 2015                                                                  ABEL ACOSTA
                               NO. PD-00312-15                                              CLERK

                                    IN THE

           COURT OF CRIMINAL APPEALS
                                 OF TEXAS
                               AUSTIN, TEXAS

                          LUIS SANCHEZ
                                 PETITIONER,

                                       V.

                       STATE OF TEXAS
                                RESPONDENT

          PETITIONER’S FIRST MOTION TO
            EXTEND TIME TO FILE BRIEF
          ON PETITION FOR DISCRETIONARY REVIEW from the
          ELEVENTH COURT OF APPEALS , EASTLAND, TEXAS
                     CASE NO. 11-12-00279-CR

        On appeal from the 161ST Judicial District of Ector County, Texas
                            Cause Number B-37,135
                     Honorable John W. Smith, Presiding

M. Michele Greene
State Bar No.00789966
2833 Wildwood Ave.
Odessa, Texas 79761
Tel: (432) 238-1255
Email: mmg@michelegreenelaw.com

Attorney for Petitioner
TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:

      NOW COMES LUIS SANCHEZ, Petitioner in the above-entitled and

numbered cause, (hereinafter referred to as “Petitioner), files this his First Motion to

Extend Time to File Brief, and would respectfully show the Court as follows:

                                          1.

      This appeal involves a bench trial that resulted in a Judgement of Conviction

by Court filed on September 21, 2012. Petitioner perfected his appeal by timely filing

his Notice of Appeal on or about September 25, 2012. On or about March 55, 2015,

the Eleventh Court of Appeals affirmed Petitioner’s conviction. On or about April

19, 2015, Petitioner timely filed his petition for discretionary review. This Court

granted Petitioner’s petition for discretionary review on July 1, 2015.

                                           2.

      Petitioner’s brief is due to be filed today, July 31, 2015.



                                           3.

      In the past thirty (30) days, legal counsel for Petitioner, M. Michele Greene,

(“Greene”), researched, drafted, and filed a brief in the following appeal: Willie

James Thurman, Jr. v. State, Case No.11-15-00088CR; In the Court of Appeals of the

Eleventh District of Texas, Eastland, Texas.
       During this same time period, Greene was also hired on a contract basis to

research and draft the brief of Appellant in the following appeal: Simmons v.

Simmons, No. 03-15-0008-CV; In the Court of Appeals of the Third District of Texas,

Austin, Texas.

       Further, during the past thirty (30) days, Greene also prepared for, and

participated in, a court-ordered mediation in the following case involving the Texas

Department of Family and Protective Services: In the Interest of J.B. and L.B.,

Children; Cause No. 14-06-23383-CVW; In the 143rd Judicial District Court of Ward

County, Texas.

       Over the past thirty days, Greene also prepared for, and participated in, the

following civil mediation: Elva Jo Murphey and Kenneth Murphey v. Albertsons,

LLC, Cause No. B-136,406; In the 161st Judicial District of Ector County, Texas.

      Furthermore, during the past month, Greene prepared for, and participated in,

final hearings in the following two cases: (1) In the Interest of Child; Cause No. CC-

5517-AD; In the County Court at Law of Ector County, Texas, and (2) In the Interest

of J.B. and L.B. Children, Cause No. 14-06-23383-CVW; In the 143rd Judicial District

Court of Ward County, Texas.




                                          2
      Finally, during the past month, Greene prepared for, and participated in, an

emergency hearing in the following guardianship proceeding: In the Guardianship of

James A. Ayers; Cause No. G1089-15; In the County Court at Law of Ector County,

Texas.

                                             4.

         As a result of his legal counsel’s briefing and trial schedule since July1, 2015,

Petitioner will be unable to timely file his Brief today. Accordingly, this request for

an extension is not for delay but that justice may be served, and Petitioner respectfully

requests the Court to grant a first extension of the deadline for filing Petitioner’s brief

for an additional thirty (30) days, that is, until August 30, 2015.

         WHEREFORE, Petitioner Luis Sanchez prays that the Court extend the time

for filing his brief until August 30, 2015.




                                             3
                                            Respectfully submitted,


                                            M. MICHELE GREENE
                                            Attorney at Law
                                            2833 Wildwood Ave.
                                            Odessa, Texas 79761
                                            Tel: (432) 238-1255
                                            Email: mmg@michelegreenelaw.com

                                     By:    /s/ M. Michele Greene
                                            M. Michele Greene
                                            State Bar No. 00789966

                                            Appellate Counsel for Petitioner
                                            Luis Sanchez



                  CERTIFICATE OF COMPLIANCE

       In accordance with Rules 9.4(e) and (i) of the TEXAS RULES OF APPELLATE
PROCEDURE, the undersigned attorney of record certifies that the First Motion to
Extend Time to File Brief contains 14-point typeface for the body of the brief and
contains 508 words, excluding those words identified as not being counted in Rule
9.4(i)(1) and was prepared on Word Perfect Version 9.

                                            /s/ M. Michele Greene
                                            M. Michele Greene




                                        4
                        CERTIFICATE OF SERVICE

       I certify that a copy of the First Motion to Extend Time to File Brief was served
electronically on this the 31st day of July, 2015, to the following party and that the
electronic transmission was reported as complete:

Michael Bloch
Ector County District Attorney’s Office
Ector County Courthouse
300 N. Grant Ave. Rm. 305
Odessa, Texas 79761
MICHAEL.BLOCH@ectorcountytx.gov.

Attorney for Respondent


                                               /s/ M. Michele Greene
                                               M. Michele Greene




                                           5
                                  AFFIDAVIT


STATE OF TEXAS                            §
                                          §
COUNTY OF ECTOR                           §

      Before me, the undersigned authority, on this day personally appeared M.
Michele Greene being duly sworn on her oath, and she deposed and stated as
follows:

             "My name is M. Michele Greene. I am over eighteen years of
      age, of sound mind, have never been convicted of a crime, and am in
      all respects competent to make this Affidavit.

            "I have read the foregoing Appellant's First Motion to Extend
      Time to File Brief. All of the facts stated therein are true and correct
      and are within my personal knowledge.

            "I have read this Affidavit and it is true and correct. All
      statements therein are within my personal knowledge."




                                              M. Michele Greene



      Subscribed and sworn to on this   3 V day of July, 2015, to certify which
witness my hand and seal of office.



                                              Notary Public~te of Texas